 CARPENTERS LOCAL UNION NO 470Carpenters Local Union No 470,United Brotherhoodof Carpenters and Joiners of America,AFL-CIOandMueller-Anderson,Inc. Case19-CC-766June 2, 1976DECISION AND ORDERUpon charges filed by Mueller-Anderson, Inc,herein called Anderson, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 19, issued a complaint on April22,1975, againstRespondent,CarpentersLocalUnion No 470, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, herein called Re-spondent or Union Copies of the charge and thecomplaint and notice of hearing before an Adminis-trative Law Judge were duly served on the Respon-dent and Anderson In substance, the complaint al-leges that Respondent violated Section 8(b)(4)(i) and(ii)(B)of the National Labor Relations Act, asamended, by picketing at a construction site entrancegate reserved solely for subcontractors in furtheranceof a dispute with the general contractor, AndersonThe answer duly filed by Respondent substantiallyadmits the jurisdictional and factual allegations ofthe complaint, but denies the commission of any un-fair labor practicesOn June 4, 1975, Anderson, the General Counsel,and Respondent entered into a stipulation in whichthey agreed that certain documents shall constitutethe entire record herein I and that no oral testimonyisnecessary or desired by any of the parties Thus,the parties expressly waived all intermediate proceed-ings before an Administrative Law Judge and peti-tioned that this case be transferred to the Board forthe purpose of making findings of fact and conclu-sions of law and issuing an appropriate order, reserv-ing to themselves only the right to object to the mate-riality or relevancy of any of the stipulated factsBy Order dated June 11, 1975, the Board approvedthe stipulation, transferred the proceedings to itself,and set a date for the filing of briefs Thereafter, theGeneral Counsel, Anderson, and the Respondentfiled briefs, which have been duly considered by theBoardThe Board has considered the entire record hereinas stipulated by the parties, as well as the briefs filedby the Respondent, General Counsel, and Andersonand makes the following1The stipulated record consists of the charge, complaint answer and thestipulation of factsFINDINGS OF FACT AND CONCLUSIONSITHE BUSINESS OF THE EMPLOYER315Charging Party Anderson is a general contractorand developer of an apartment complex located inTacoma, Washington, the site of the present disputeAnderson is an employer within the meaning of Sec-tion 2(2) of the Act engaging in commerce within themeaning of Section 2(6) and (7) of the ActIILABORORGANIZATION INVOLVEDThe parties stipulated, and we find, that Respon-dent Carpenters Local Union No 470, United Broth-erhood of Carpenters and Joiners of America, AFL-CIO, is now, and at all times material herein hasbeen, a labor organization within the meaning ofSection 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA The IssueThe question presented is whether Respondentviolated Section 8(b)(4)(i) and (ii)(B) of the Act bypicketing the primary employer-general contractorAnderson-entrance gate reserved solely for subcon-tractors, notwithstanding the fact that the reservedgate system had not been properly adhered to priorto April 9, 1975B The Stipulated FactsAs noted, Anderson is a general contractor anddeveloper of an apartment complex located in Taco-ma,Washington, with whom the Respondent has alabor dispute Anderson's jobsite involved herein atall times had two main entrances One is located at105th Avenue Southwest at the northeast corner ofthe site (herein referred to as the 105th Avenue gate),and the second gate is at 116th Street Southwest lo-cated at the southeast corner of the site (herein re-ferred to as 116th Street gate) Some date shortly be-foreApril 2, 1975, these two entrance gates weredesignated by Anderson as followsThe 116th Street gate was marked with a signwhich read "This gate is reserved for the exclusiveuse of the employees and suppliers of Mueller andAnderson, Inc, H & S Construction Company,Washington Plumbers Company, Allison PlumbingCompany and Rainier Pools, Inc The use of thisgate by anyone else is prohibited "The 105th Avenue gate was marked with a signwhich read "This gate reserved for the exclusive use224 NLRB No 21 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees and suppliers of Fox Electric Com-pany, JW Brower, Inc, Bud English Drywall Com-pany, V & R Construction Company, Gary GehrikeFireplace Company and Envirodyne Company Useof this gate by any other persons is prohibited "From April 2 until April 6, 1975, the Respondentpicketed only the 116th Street gate, with a picket signwhich read "Mueller-Anderson UNFAIR to Carpen-ters Local 470, Sub-Standard wages and conditions "On April 7 and 8, the Respondent picketed both the116th Street gate and the 105th Avenue gate with apicket sign which read "Mueller-Anderson UNFAIRtoCarpenters Local 470, Sub-Standard wages andconditions " Prior to April 9, 1975, employees andsuppliers of Anderson had not been observing thereserved gate system and had been using the 105thAvenue gateAt the end of the day on April 8, 1975, Andersonestablished a new entrance gate system The entrancegates were reserved and the signs were updated toaccommodate new subcontractors working on thejobsite at that time The Respondent was notified ofthe changes by letter from Anderson delivered to theRespondent at or about 10 a in on April 9, 1975From April 9 through 15, the Respondent contin-ued to picket both the 105th Avenue gate and the116th Street gate with picket signs reading as follows"Mueller-Anderson, Inc UNFAIR to Carpenters Lo-cal 470, Sub-Standard wages and conditions " Fromand after April 9, none of the employees of Andersonor its suppliers or any employees or suppliers of theother subcontractors named on the sign at the 105thAvenue gate used the 116th Street gate to enter orleave the jobsite for any purposesC Contentionsof thePartiesThe General Counsel contends that the Union vio-lated Section 8(b)(4)(i) and (ii)(B) of the Act by pick-eting at a construction site entrance gate reservedsolely for subcontractors in furtherance of a disputewith the general contractor, notwithstanding the factthat the reserved gate system had not been properlyadhered to prior to April 9, 1975 Respondent con-tends, to the contrary, that there is no secondary em-ployer since the primary employer, Anderson, is theowner of the premises and all work being carried onis furtherance of and in connection with the interestsand operations of Anderson Respondent also con-tends that, once the gates were mingled, the strikingemployees had the right to picket any gate withoutregard to the new, altered, or changed postingD DiscussionWe find Respondent's contention that once thegatesweremingled the striking employees werethereafter free to picket both gates to be contrary tothe policies behind the prohibition of secondary boy-cotts as stated in Section 8(b)(4)(i) and (ii)(B) of theAct In our judgment, if a reserved gate system ini-tially breaks down, an employer should be allowed toestablish a revised reserve gate system and still beprotected from secondary picketing so long as therevised system is honored and the labor organizationinvolved is notified of the revision The stipulatedrecord indicates that on April 9 Anderson revised itsgate system, that Respondent was duly informed ofthe revision, and that from and after April 9 the re-vised gate system was honored The record also indi-cates that from April 9 through 15 the Respondentpicketed both gates As a consequence of the picket-ing individuals employed by Fox Electric, Allison,Inc, JW Brower, Inc, V & R Construction, Geh-rike Fireplace Company, TW Traverse Construc-tion, and Puget Power, each of which is engaged incommerce or an industry affecting commerce, havenot performed services for their respective employersat the Anderson jobsiteThe dissent makes two points (1) Respondent act-ed reasonably in ignoring Anderson's letter deliveredto it about 10 am on April 9 informing it of thechange being made in the reserved gates, and (2)Markwell and Hartz 2was never intended to govern asituation where, as here, a primary employer actingas its own general contractor is engaged in the devel-opment of an apartment complex on its own prem-isesWe find merit in neither point As to (1), the letterdelivered to Respondent on the morning of April 9statedIn view of the above [notification of the changein the reserved gates], we ask that you terminateyour picketing activity at the gate located along116th Street S W unless you picket with signswhich name one of the employers listed on thesign posted at the 116th Street gateWe realizethat it will take you some time to investigate thissituation and assure yourselves that the properposting has been done However, as the picket-ing of this project has induced employees of FoxElectric to refuse to work on the project, wemust insist that you make a decision about dis-continuingyour picketing at 116th Street2Building and ConstructionTradesCouncilof NewOrleans,AFL-CIO(Markwell and Hartz,Inc)155 NLRB319 (1965), enfd 387 F2d 79 (C A5, 1967)cert denied391 U S 914 CARPENTERS LOCAL UNION NO 470promptly If you contend that you still have aright to picket at 116th Street, we demand thatyou tell us why If you are still picketing at 116thStreet on Thursday April 10 with picket signsnaming any employer other than those listed onthe sign at the gate, we will be forced to con-clude that your picketing is unlawful and unfairlabor practice charges will be filed with theNLRBNothing in the stipulation of the facts, inRespondent's answer to the complaint, or in its briefto the Board indicates that Respondent picketed the116th Street gate from April 9 to 15 in order to, in thewords of the dissent, "investigate the situation" andto "satisfy itself that the gates had been reestablishedin good faith and did not constitute a denial of itsrights toengage inlawful picketing " This is a de-fense which has been raised,sua sponte,in behalf ofRespondent by the dissent There is no evidence tosupport it, nor could there be since Respondentmade no such contention Accordingly, this purport-ed defense is not properly before the BoardAs to point (2), we attach no legal significance tothe fact that the general contractor was engaged inerecting an apartment complex on land which itowned InGeneralElectric,'the Supreme Courttraced the evolution of theMoore Dry Dock 4 doc-trineItdiscussed and cited with approvalLocalUnion No 55, and Carpenters' District Council of Den-ver (Professional and BusinessMen's Life InsuranceCompany),108 NLRB 363 (1954), enfd 218 F 2d 226(C A 10), which is on all fours with the present caseIn that case an insurance company, acting as generalcontractor, was building a housing project on landwhich it owned A neutral subcontractor was alsoworking at the site The respondent union was en-gaged in a dispute with the insurance company andpicketed the entire site The Board and the courtfound that the picketing was unlawful because it didnot conform with theMoore Dry DockstandardsThe Supreme Court in thissame casediscussed andcited with approvalRetail Fruit & Vegetable ClerksUnion, Local 1017 (Retail Grocers Association of SanFrancisco),116 NLRB 856 (1956), enfd 249 F 2d 591(C A 9, 1957), where the Board again applied theMoore Dry Dockprinciples to a common situs situa-tion even though the premises were owned by theprimary employer The Board stated (116 NLRB at859)3Local761, International Unionof ElectricalRadio and MachineWorkersAFL-CIO [GeneralElectric Company] v N L R B366 U S 667 (1961)4SailorsUnion of the Pacific AFL (Moore Dry Dock Company)92 NLRB547 (1950)317We can see no logical reason why the legality ofsuch picketing should depend on title to proper-tyThe impact on neutral employees of picket-ing which deviates from the standards outlinedabove is the same whether the common premisesare owned by their own employer or by the pri-mary employerMore recently the Board made the same point inGeneral Teamster,Warehouse and Dairy EmployeesUnion Local No 126 (Ready Mixed Concrete, Inc),200 NLRB 253 (1972) (Members Fanning and Jen-kins dissenting), where the Board stated (fn 5)AlthoughMoore Dry Dockinvolved picketingat the common situs of a secondary employer,its rule has been extended by the Board to pick-eting at the situs of a primary employer where asecondary or neutral employer is engaged[Citations omitted ]InMarkwell and Hartz,'the Board affirmed, withcourt approval, that the legality of picketing at acommon situs in the construction industry, includingpicketing of gates reserved exclusively for neutralcontractors at the project, is to be determined undertheMoore Dry Dockstandards rather than by thespecial guidelines laid down by the Supreme Court inGeneral ElectricAs pointed out above, underMoore Dry Dockstandards it is immaterial that the picketing occurredat a construction site owned by the primary employeror that the general contractor was engaged in erect-ing a building on its behalf The decision in this casetherefore involves an application ofMarkwell andHartzin light of precedents relating toMoore DryDockIt does not involve in the words of the dissent"a sweeping extension of theMarkwell and Hartzcase "Since Respondent's picketing on and after April 9,1975, did not comport withMoore Dry Dock,we findon the basis of the entire record that an object of thepicketing was to force or require secondary employ-ers to cease doing business with Anderson and thatthepicketingwas therefore violative of Section8(b)(4)(1) and (11)(B) of the ActIV THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above havea close, intimate, and substantial relation to trade,traffic, and commerce among the several States and5Building and Corporation Trades Council of New Orleans, AFL-CIO(Markwell and Hartz, Inc)155 NLRB 319 (Members Fanning and Jenkinsdissenting), enfd 387 F 2d 79 (C A 5 1967), cert denied 391 US 914,Nashville Building and Construction Trades Council (Markwell and HartzInc)164 NLRB 280 (1967), enfd 383 F 2d 562 (C A 6, 1967) 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDtend to lead to industrial strife burdening and ob-structing commerceV THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices in violation ofSection 8(b)(4)(i) and (ii)(B) of the Act, we shall or-der that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the pol-icies of the ActOn the basis of the foregoing findings of fact andon the entire record in this case, we make the follow-ingCONCLUSIONS OF LAW1Mueller-Anderson, Inc, is engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act2Respondent is a labor organization within themeaning of Section 2(5) of the Act3By picketing on and after April 9, 1975, at aconstruction site entrance gate reserved solely forsubcontractors in furtherance of a dispute withMueller-Anderson,Respondent violated Section8(b)(4)(1) and (ii)(B) of the Act4 The foregoing unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the ActORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Carpenters Local Union No 470, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, Tacoma, Washington, its officers, agents, andrepresentatives, shall1Cease and desist from threatening, coercing, orrestraining persons engaged in commerce or in anindustry affecting commerce, or inducing and en-couraging employees of persons engaged in com-merce or in an industry affecting commerce, wherean object thereof is to induce such persons or em-ployees to cease doing business with Mueller-Ander-son, Inc, at its j obsite located between 105th Avenueand 116th Street in Tacoma, Washington2Take the following affirmative action which isnecessary to effectuate the purposes of the Act(a) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix " 66In the event that this Order is enforced by a Judgmentof a UnitedStates Court of Appeals,the words in the notice reading ` Postedby Orderof the NationalLaborRelations Board" shall read Posted Pursuant to aCopies of said notice, on forms provided by the Re-gionalDirector for Region 19, after being dulysigned by Respondent's authorized representative,shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to members are cus-tomarily posted Reasonable steps shall be taken bythe Respondent to insure that said notices are notaltered, defaced, or covered by any other material(b)Furnish to the Regional Director for Region19 enough signed copies of the aforesaid notice forposting by Mueller-Anderson, Inc, if they are will-ing, in places where notices to their employees arecustomarily posted(c)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-withMEMBERS FANNING AND JENKINS, dissentingMueller-Anderson, hereinafter called Mueller, is inthe business of constructing and developing apart-ment complexes At all times material herein Muellerhas had a labor dispute with Respondent Union Theevents giving rise to this complaint occurred at a j ob-site in Tacoma, Washington, where Mueller, actingas its own general contractor and in part using itsown employees, was engaged in the business of con-structing an apartment complexAs set forth in the majority's decision, Mueller es-tablished two gates shortly before April 2, 1975, oneof which was designated for the exclusive use of spec-ified contractors, includingMuellerAnother gatewas designated for the exclusive use of other contrac-torsAt first the Union picketed only the Muellergate,with signs stating thatMueller was unfair,"Sub-Standard wages and conditions " On April 9,1975, in a letter to the Union, Mueller admitted thatit had been permitting deliveries to be made to itselfthrough the gate reserved for other contractors Inthe same letter Mueller informed the Union that itwas switching gates, the one reserved for other con-tractors would thereafter be used exclusively by sev-eral employers, including Mueller, the gate thereto-fore reserved for Mueller would be used exclusivelyby other contractorsMueller asked the Union to in-form Mueller of "any apparent violations of thesereserved gates" and promised to take corrective ac-tion immediatelyMueller acknowledged "that it willtake you some time to investigate this situation andassure yourselves that the proper posting of this proj-ect has been done "Apart from the general issue of the legality of aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board CARPENTERS LOCAL UNION NO 470union's picketing at a construction site, it wouldseemto us in the circumstances of this case that thisUnion acted reasonably and, indeed, in the onlypractical way to preserve its statutory right to picketMuellerAcceptingMueller's original-reserve gateplan in good faith, the Union picketed only the gateused by Mueller After several days, apparently alert-ed to the fact that deliveries to Mueller were beingmade through the gate reserved for other contractors,the Union lawfully picketed both gates The GeneralCounsel's complaint results from the Union's contin-ued picketing of both gates after Mueller sent its let-ter of April 9 But what could the Union reasonablyconclude on the basis of that letter in the context ofprior events? That there would be no further viola-tions of the reserved gate restrictions? Even Muellerindicated uncertainty on this scoreWhat of theswitching of gates?While Mueller stated that all"employers" had been notified of the change, did itfollow automatically that all employees and all sup-pliers had been similarly notified? On April 8 theUnion was lawfully picketing the gate at the 116thStreet entranceOn the next day, according to themajority, that picketing suddenly became unlawfulbecause the primary employer switched signsMuel-ler itself took a more reasonable position In its letterto the Union Mueller suggested that the Union mightwant to take some time to investigate the situationObviously, the Union would want to satisfy itselfthat the gates had been reestablished in good faithand did not constitute a denial of its rights to engagein lawful picketing The majority completely ignoresthese cogent considerationsIn addition to the above-unusual circumstanceswhich, in our opinion, warrant a dismissal of thiscomplaint, we are even more concerned with themajority's sweeping extension of theBuilding & Con-structionTrades Council of New Orleans [Markwelland Hartz, Inc],155 NLRB 319 at 324, from whichwe dissented In that case the majority heldUnlikeGeneral Electric[366U S 667] andCarrier Corp[376 U S 492], both of which in-volved picketingat the premises of a struck manu-facturer,the picketing in the instantcase oc-curred at a construction project on whichM & H, the primary employer, was but one ofseveral employers operating on premises ownedand operated by a third party, the Jefferson Par-ishWater WorksThus it is clear that the Board's decision inMark-well and Hartzwas not intended to govern a situationwhere, as here, a primary employer acting as its owngeneral contractor is engaged in the pursuit of itsnormal business, i e , the development of an apart-319ment complex on its own premises I Both the Board'sdecision in that case and subsequent court decisionswere concerned only with the picketing by a union ofa construction site where a general contractor, nor-mally engaged in the business of general contracting,was acting on behalf of a third party in conjunctionwith other neutral employers 8Nothing in those decisions is authority for theproposition that the developer of a construction proj-ect,Mueller, is immune from theGeneral Electricrule permitting appeals to employees of other con-tractors engaged in work related to Mueller's normalbusiness operationsSo far as this record shows, Mueller is not a gener-al contractor in the accepted meaning of that termMueller is in the business of constructing apartmentson its own premises It does not construct buildingsfor others If Mueller's name were changed to Gener-alElectric and that Company had employees nor-mally engaged in constructing new buildings on itspremises, there would be little doubt that theGeneralElectricrule would be controllingWe do not believea different law applies because Mueller's name isMuellerNor do we believe the Supreme Courtwould so find As Justice Frankfurter, writing for theCourt inLocal 761, International Union of Electrical,Radio & Machine Workers, AFL-CIO [General Elec-tric] vN L R B,366 U S 667 (1961), stated (at 680)With due regard to the relation between theBoard's function and the scope of judicial re-7Nor isNashville Building & Construction Trades Council (Markwell &Hartz)164 NLRB 280 (1967), authority for a different view That case alsoinvolved a dispute between a union and a general contractor,which, togeth-er with subcontractors,was engaged in construction for a third party on itspremises Although the Board reiterated itsMarkwell & Hartzholding thatthe related work test ofGeneral Electricwas not applicable to the construc-tion industry,nothing in the case required,and no reason was given tosupport,an extensionof the holdingto cases involving picketing at theprimary employers premises8 In enforcing theMarkwell & Hartzdecision, 387 F 2d 79 (C A 5, 1967),a majority of the court actually found that the related work test ofGeneralElectricwas applicable to the construction industry Thus District JudgeConnallywriting for the court, posed the question before the Court aswhether the work of subcontractorswas related to the normal opera-tions ofMarkwell & Hartz(as, for example, ordinarymaintenance as inGeneral Electric),in which event the picketing is primary, or whether it isunrelated to the normal operations(as, `of a capital improvement nature') '387 F 2d 79, 82-83 He found that the work was unrelated on theauthority ofN L R B v Denver Building and Construction Trades Council[Gould & Preisner]341 U S 675 (1957) Circuit Judge Rives joined in en-forcing the Board s decision because he foundDenver and General Electricwere distinguishable in that the former dealtwitha common situs where twoor more employers are performing separate tasks on common premises, andthe latter dealt with picketing at the situs of the primary employerInterest-ingly, he indicated that if the related work test were to be applied the workof the subcontractors was related to that of the general contractor CircuitJudge Wisdom agreed with the court that the "related work'testdid applyand would have remanded to the Board for consideration of that issue TheNashvillecase was enforced by the Sixth Circuit, 383 F 2d 562,essentially onthe grounds that theGeneral Electriccase involved a different industry, anddid not affect the authority of the cases cited by it to support the order ofenforcement 320DECISIONSOF NATIONALLABOR RELATIONS BOARDview of its rulings, the question is whether theBoard may apply theDry Dockcriteria so as tomake unlawful picketingat a gateutilized exclu-sively by employees of independent contractorswho work on the struck employer'spremisesThat is the question here, and the Court's answer wasthat if the work of the subcontractors' employees wasrelated to the work of the struck employer, appeals tosuch employees (with notification that the disputewas solely between the union and the primary em-ployer)were primary appeals and could not bebarred There is nothing in the decision which re-motely suggests that in fashioning the test for de-termining whether appeals to employees of employ-ers working for the primary employer are primary ornot the Court was not dealing with the constructionindustryIn response to the foregoing our colleagues statethat they attach no legal significance to the fact thatthe primary dispute herein occurred on premisesowned by the primary employer In support, they citeBoard and Court precedents demonstrating that theMoore Dry Dockstandards have been applied to de-termine the legality of common situs picketing with-out regard to whether the situs of the dispute was orwas not owned by the primary employer, precedents,we note, that include disputes both in and out of theconstruction industryWe have no quarrel with that,for it is a fact which should be quite clear, but seem-ingly has been lost sight of by our colleagues, that inGeneral Electric,the Supreme Court approved theapplication of theMoore Dry Dockstandards to suchpicketing TheMoore Dry Dockstandards could beutilized in such circumstances, the Court said, to barappeals to the employees of the neutral subcontrac-tors' employees if (1) a separate gate were establishedfor such employees, (2) the work performed by suchemployees was unrelated to the normal operations ofthe primary employer, and (3) the work was of such akind that its performance would not, if done whenthe plant was engaged in its regualr operations, nec-essarily curtail those operationsIf those tests are met, picketing the separate gatemay be barred, because such picketing is not thenpicketing of the primary employer It does not thenconstitute an appeal to employees aiding in the tasksof the struck primary employer It then becomespicketing of the neutral secondary employers, andamounts to an appeal to their employees to ceaseworking for them in order to force them to bringpressure on the primary employer to come to termswith the picketing union Such picketing, in short,fails tomeettheMoore Dry DockstandardsQuite obviously, dust as application of theMooreDry Docktests does not depend on ownership, appli-cation of the related work tests does not depend onthe primary employer's ownership of the premises atwhich it is engaged in its normal operations and atwhich the situs of the dispute is located 9 The Su-preme Court made the point abundantly clear inUnited Steelworkers of America, AFL-CIO [CarrierCorporation] v N L R B,376 U S at 499Nor may theGeneral Electriccase be putaside for the reason that the picketed gate in thepresent case was located on property owned byNew York Central Railroad and not upon prop-erty owned by the primary employer The loca-tion of the picketing is an important but not adecisive factorIn this case, it is undisputed that the railroad'soperationswere in furtherance of Carrier'snormal business"So too, there is no dispute that Mueller, the primaryEmployer, is engaged in his "normal operations" atthe premises in question, operations which involvethe building and construction of apartment buildingswith employees drawn from certain of the buildingand construction trades So, too, it is undisputed thatMueller has subcontracted some of the work in-volved in the construction of those apartments toother employers employing members of the construc-tion trades not employed by Mueller, but whose con-tributions are necessary to the completion of thebuildings It is, or should be, obvious, therefore, thatthe work of the employees of the separate and neu-tral subcontractors is related to the "normal opera-tions" of Mueller and is of such a kind that its perfor-mancewouldnotcurtailMueller'snormaloperations Indeed, as is customary on a buildingand construction project, without the contributionsof the employees of the subcontractors performed onan ordered basis,Mueller's "normal operations"would come to a halt It is apparent, therefore, thattheGeneral Electricrelated work tests have not beenmet in this case and that the erection of a separategate for employees of the neutral subcontractorscould not bar appropriate appeals by the picketing9Though ownership is not decisive,itmay be important and it doesweigh in this case against our colleagues conclusions It was after all themajority inMarkwell & Hartz supra,155 NLRB at 326, which sought tolimit application of theGeneral Electricrelated work tests to "strike actiontaking place at the separate premises of the struck employer" It is themajority here which is ignoring the fact that this case involves strike actionat the primary employer's premises and is thereby extending the sweep oftheMarkwell&HartzdecisionMore importantly,they are ignoring the factthatMueller is engaged in `normal operations at these premises CfLosAngeles Building & Construction Trades CouncilAFL-CIO v NL R B,530F 2d 1095(C A D C, 1976) CARPENTERS LOCAL UNION NO 470321union to those employees not to "contribute to theoperations the strike was endeavoring to halt "This is sounlessthere is merit in ourcolleagues'view that the Court'sDenver Building Tradesdeci-sion10precludes application of theGeneral Electricdecision to this industryWe have heretofore pointedout that "inDenver,the Court held that despite theclose relationship, the several contractors on a con-struction job were not allies or a single employer forpurposes of the boycott provisions of the Act "(Markwell & Hartz, Inc,155 NLRB at 335) InGen-eral Electric,the Court accepted the Board's identicalfinding with respect to General Electric and the sub-contractors it had engaged to perform work on itspremisesNotwithstanding the separate identities,the "non-ally" relationship, if you will, the Courtheld that a separate gate could not be utilized byGeneral Electric to bar appeals to the employees ofthe neutral subcontractors performing work relatedtoGeneral Electric's normal operationsWe sense on the part of our colleagues an appre-hension that application of the "related work" test tothe building and construction "industry" will meanthat henceforth there can be no effective regulationof picketing at construction projects so as to distin-guish unlawful secondary picketing from lawful pri-mary picketingWe believe that apprehension is un-founded TheMoore Dry Docktests are still availableto regulate such conduct to ensure that the picketingunion engages only in primary appeals at the siteWith or without a separate gate, a union picketing atthe project may be required to clearly identify theemployer with whom it has a dispute, it cannot labelall employees on the project as unfair 11 With or with-out a separate gate, the union may be required tolimit its picketing to the time during which the pri-mary dispute is present at the situs, it cannot picketwhen the primary employees are not, or for reasonsother than the strike or picketing would not be, work-ing at thesitesWith or without a separate gate, the10N L R B v Denver Building and Construction Trades Council et at[Gould & Preisner]341 U S675(1961)tiOur colleagues seemingly rely on the Supreme Court's discussion ofLocal Union No 55, and Carpenters' District Council of Denver and Vicinity(Professional and BusinessMen s Life Insurance Company)108 NLRB 363(1954) enfd 218 F 2d 226, as precluding application of the "relatedwork"tests to this case,becausePBM,likeMueller here,was engaged in construc-tion of builmngs on property it owned and yet the Court seemingly ap-proved the Board's application of theMoore Dry Docktests to find thepicketing unlawful The reliance is misplaced First, there was no separategate established in that case Second, the union picketed with signs declar-ing the project unfair The Board held, with court approval, that the picket-ing had a secondary objective because the picket signs failed to disclose thatthe dispute was with PBM only There is of course no conflict between thatholding and theGeneral Electrictests which clearly do not allow the unionpicketing the primary employer to use picket signs which declare that otheremployers on the premises are also unfair because they are doing businesswith the primary employerunion can be required to limit its appeals to employ-ees ofneutral employers contributing to the normaloperations which the strike or picketing is endeav-oring to halt to respect the picket line, it cannot in-duce them to strike their own employer 12The related work tests are the outgrowth of theCourt's construction of the proviso to Section8(b)(4)(B) that "nothing contained in this clause (B)shall be construed to make unlawful, where other-wise not unlawful, any primary strike or primarypicketing " As the Court stated inCarrier CorpWe thinkGeneral Electric'sconstruction of theproviso to § 8(b)(4)(B) is sound and we will notdisturb it The primary strike, which is protectedby the proviso, is aimed at applying economicpressure by halting the day-to-day operations ofthe struck employer But Congress not only pre-served the right to strike, it also saved "primarypicketing" from the secondary ban Picketinghas traditionally been a major weapon to imple-ment the goals of a strike and has characteristi-cally been aimed at all those approaching thesituswhosemission isselling,delivering orotherwise contributing to the operations whichthe strike is endeavoring to halt [376 U S at498-499]There is nothing in those decisions or in the statutoryprovisions they construe which suggests that thescope of the proviso is narrower for the building andconstruction industry than for other industries Theeconomic pressure sustained by neutral subcontrac-tors as a consequence of separate gate picketing isthe same whether the subcontractors are performingwork related to the normal operations of a generalcontractor on a construction site or to the normaloperations of a manufacturer at his premises Suchpressures are not different in kind thanthose sus-tained by suppliers of the primary employer It isonly by determining the legality of such picketing bystandards generally applicable to all industries thatthe congressional objective of protecting the legiti-mate competing interests of picketing unions andneutral employers can be servedAs our colleagues persist in a view that sets thebuilding and construction industry apartas one inwhich lawful primary activity on the part of employ-ees and unions is curtailed, we dissent12But picketing which induces secondary employees to respect a picketline is not the equivalent of picketing which has an object of inducing thoseemployees to engage in concerted conduct against their employer in order toforce him to refuse to deal with the struck employerN L R B v Internationat Rice Milling Co Inc,[341 U S665] ' General Electric, supra,366 U S at673-674 `However difficult the drawing of lines more nice than obvious,the statute compels the task"General Electric supraat 674 322DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TOEMPLOYEES AND MEMBERSPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTthreaten, coerce,or restrain per-sons engaged in anindustryaffecting commerce,or induce and encourage employees of personsengaged in commerce or in an industry affectingcommerce, where an object thereof is to inducesuch persons or employees to cease doing busi-ness with Mueller-Anderson, Inc., at its jobsitelocated between 105th Avenue and 116th Streetin Tacoma, Washington.CARPENTERS LOCAL UNION No. 470, UNITEDBROTHERHOODOF CARPENTERS AND JOINERSOF AMERICA, AFL-CIO